Exhibit 99.1 May 8, 2012 FOR IMMEDIATE RELEASE Contacts: Tamera Gjesdal Cynthia Williams Senior Vice President Executive Vice President Investor Relations Corporate Communications (336) 733-3058 733-1478 tgjesdal@bbandt.com cynthia.williams@bbandt.com BB&T Corporation CFO to speak May 15 at Barclays Americas Select Franchise Conference WINSTON-SALEM, N.C. – BB&T Corporation (NYSE: BBT) today announced that Chief Financial Officer Daryl Bible will present at the 2012 Barclays Americas Select Franchise Conference in London May 15 at 8:30 a.m. BST (3:30 a.m. EDT). A live webcast of Bible’s presentation will be available at www.BBT.com/webcasts and will be archived for 30 days. About BB&T BB&T Corporation (NYSE: BBT) is one of the largest financial services holding companies in the U.S. with $174.8 billion in assets and market capitalization of $21.9 billion, as of March 31, 2012. Based in Winston-Salem, N.C., the company operates approximately 1,800 financial centers in 12 states and Washington, D.C., and offers a full range of consumer and commercial banking, securities brokerage, asset management, mortgage and insurance products and services. A Fortune 500 company, BB&T is consistently recognized for outstanding client satisfaction by J.D. Power and Associates, the U.S. Small Business Administration, Greenwich Associates and others. More information about BB&T and its full line of products and services is available at www.BBT.com . ###
